STATE OF WEST VIRGINIA

                            SUPREME COURT OF APPEALS


Debra Sayre, Respondent Below,
                                                                                        FILED
Petitioner                                                                          January 11, 2016
                                                                                  RORY L. PERRY II, CLERK
                                                                                SUPREME COURT OF APPEALS
vs) No. 15-0336 (Kanawha County 14-AA-119)                                          OF WEST VIRGINIA


Mason County Board of Education,
Petitioner Below, Respondent


                               MEMORANDUM DECISION
        Petitioner Debra Sayre, by counsel John Everett Roush, appeals the Circuit Court of
Kanawha County’s March 17, 2015, order reversing the West Virginia Public Employee
Grievance Board’s (“Grievance Board”) November 14, 2014, order finding that petitioner was a
school secretary entitled to back-pay. Respondent Mason County Board of Education
(“MCBE”), by counsel Richard S. Boothby and Howard E. Seufer, Jr., filed a response.
Petitioner filed a reply. On appeal, petitioner argues that the circuit court erred in finding that she
was an administrative secretary who had always been required to work eight-hour days and that
she was not entitled to back-pay.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        Beginning in 2010, petitioner was employed by respondent during the school year as a
secretary at the Mason County Career Center vocational school. Petitioner held a 220-day
employment term and worked seven-hour days as a school secretary. In May of 2011, respondent
asked petitioner if she wanted to work in the maintenance department in addition to working at
the Mason County Career Center. Petitioner agreed and respondent increased petitioner’s
employment term to 261 days, including paid vacation, and designated her “a secretary for
Mason County Career Center and Director of Vocational/Maintenance.” On July 1, 2011,
respondent eliminated the service personnel work schedule and directed all of its secretaries,
including petitioner, to begin working eight-hour days beginning in the 2011-2012 school year.

        In July of 2011, petitioner filed a grievance against respondent contesting the increase of
her daily work schedule to eight hours on the basis that the increase was effected without giving
petitioner proper notice or an opportunity to be heard prior to the change, in violation of West
Virginia Code §18A-2-6. Petitioner also contested the increase of time in the work day because it
violated the non-regulation clause contained in West Virginia Code §18A-4-8(m). Petitioner’s

                                                      1


grievance was consolidated with other similarly situated employees and proceeded to a Level III
hearing before the Grievance Board, which granted the grievances and awarded the secretaries
back-pay for the extra hour they worked per day without compensation. Respondent appealed the
Grievance Board’s decision to the Kanawha County Circuit Court, who affirmed the Grievance
Board’s decision by order on July 9, 2013.

        In January of 2014, both parties submitted a joint motion for clarification of relief. The
joint motion stated that petitioner, unlike the other secretaries in the consolidated grievance, was
designated “a secretary for Mason County Career Center and Director of
Vocational/Maintenance” on July 1, 2011. The joint motion stated that all secretaries who work
for a director, as petitioner does, are considered “administrative secretaries,” and not “school
secretaries” as the other secretaries in the grievance were labeled.

        In May of 2014, the circuit court remanded the case for further evidence to clarify
whether petitioner was an administrative secretary or a school secretary for the purposes of
compensation. In October of 2014, the Grievance Board heard testimony on the issue and entered
its decision on November 14, 2014, finding that petitioner was a school secretary and there,
entitled to back-pay compensation.

        In March of 2015, the circuit court reversed the Grievance Board’s decision finding that,
according to the evidence presented, petitioner was an administrative secretary. The circuit court
further found that the administrative law judge was wrong when he found petitioner to be a
school secretary entitled to back-pay. Petitioner now appeals this order.

       We have previously established the following standard of review:

               “Grievance rulings involve a combination of both deferential and plenary
       review. Since a reviewing court is obligated to give deference to factual findings
       rendered by an administrative law judge, a circuit court is not permitted to
       substitute its judgment for that of the hearing examiner with regard to factual
       determinations. Credibility determinations made by an administrative law judge
       are similarly entitled to deference. Plenary review is conducted as to the
       conclusions of law and application of law to the facts, which are reviewed de
       novo.” Syllabus Point 1, Cahill v. Mercer County Bd. of Educ., 208 W.Va. 177,
       539 S.E.2d 437 (2000).

Syl. Pt. 1, Darby v. Kanawha Cty. Bd. of Educ., 227 W.Va. 525, 711 S.E.2d 595 (2011). Upon
our review, the Court finds no error in the circuit court’s decision below.

       Upon our review and consideration of the circuit court’s order, the parties’ arguments,
and the record submitted on appeal, we find no error by the circuit court. Our review of the
record supports the circuit court’s decision to overturn the administrative law judge’s ruling
based upon the specific findings and the arguments on appeal, which were also argued below.
Indeed, the circuit court’s order includes well-reasoned findings and conclusions as to the
assignment of error raised on appeal. Given our conclusion that the circuit court’s order and the
record before us reflect no error, we hereby adopt and incorporate the circuit court’s findings and

                                                     2


conclusions as they relate to petitioner’s assignment of error raised herein and direct the Clerk to
attach a copy of the circuit court’s March 17, 2015, “Final Order” to this memorandum decision.

       For the foregoing reasons, we affirm.

                                                                                         Affirmed.

ISSUED: January 11, 2016

CONCURRED IN BY:

Chief Justice Menis E. Ketchum
Justice Robin Jean Davis
Justice Brent D. Benjamin
Justice Allen H. Loughry II

DISQUALIFIED:

Justice Margaret L. Workman




                                                     3